DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on June 19, 2019.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Chang Yang (Reg. No. 73,200) on November 3, 2021.

Claim(s) 1, 3 – 4, and 7 – 9 have been amended as follows: 

Claim 1. A control device for power supply to an electric power steering system in a vehicle, comprising:
a reverse voltage protection circuit connected to a vehicle battery in series to prevent application of a reverse voltage of the vehicle battery;
a battery disconnect circuit connected to the reverse voltage protection circuit in series, and able to electrically disconnect the vehicle battery and the vehicle;
a switch of the reverse voltage protection circuit and a switch of the battery disconnect circuit being turned on;
a DC-end capacitor connected to the battery disconnect circuit and the initial charge resistor in series to accumulate power, supplied from the vehicle battery, as electrical energy;
a controller controlling turning on and turning off of the switches of the reverse voltage protection circuit and the battery disconnect circuit and controlling charging and discharging operations of the DC-end capacitor; and
a failure detector detecting a change in a voltage of the DC-end capacitor in response to the discharging operation after the charging operation and determining a failure in the switches of the reverse voltage protection circuit and the battery disconnect circuit in accordance with information regarding the in the voltage of the DC-end capacitor.

Claim 3. The control device according to claim 1, wherein the controller controls the discharging operation to be performed for a predetermined detection period after the charging operation, and
when the voltage charged in the charging operation is maintained in the DC-end capacitor during the discharging operation, the failure detector determines that the switches of the reverse voltage protection circuit and the battery disconnect circuit have failed.

Claim 4. The control device according to claim 1, wherein the controller controls the discharging operation to be performed for a predetermined detection period after the charging operation, and
when a voltage drop occurs in the DC-end capacitor during the discharging operation, the failure detector determines that the switches of the reverse voltage protection circuit and the battery disconnect circuit are in a normal state.

Claim 7. A control method for power supply to an electric power steering system in a vehicle, comprising:
battery;
charge a DC-end capacitor by turning on a switch of a reverse voltage protection circuit able to prevent application of a reverse voltage of the vehicle battery and a switch of a battery disconnect circuit able to electrically disconnect the vehicle battery and the vehicle;
discharging the DC-end capacitor by turning the switch of the reverse voltage protection circuit and the switch of the battery disconnect circuit off to electrically disconnect the DC-end capacitor and the vehicle battery and then consuming electric power of the DC-end capacitor; and
detecting changes in a voltage of the DC-end capacitor due to the discharging after the charging and detecting a failure in the switch of the reverse voltage protection circuit and the switch of the battery disconnect circuit in accordance with information regarding the changes in the voltage of the DC-end capacitor.

Claim 8. The control method according to claim 7, wherein the discharging is performed for a predetermined detection period after the charging, and
in the detection of the failure, if the voltage charged in the charging operation is maintained in the DC-end capacitor during the discharging operation, the switch of the reverse voltage protection circuit and the switch of the battery disconnect circuit are determined to have failed.

Claim 9. The control method according to claim 7, wherein the discharging is performed for a predetermined detection period after the charging, and
in the detection of the failure, if a voltage drop occurs in the DC-end capacitor during the discharging, the switch of the reverse voltage protection circuit and the switch of the battery disconnect circuit are determined to be in a normal state.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  the claimed combinations found within independent claims 1 and 7 are considered novel and unobvious in view of the prior art of record.  
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “an initial charge resistor connected to the reverse voltage protection circuit in series and connected to the battery disconnect circuit in parallel to prevent damage caused by an inrush current occurring in response to a switch of the reverse voltage protection circuit and a switch of the battery disconnect circuit being turned on; a controller controlling turning on and turning off of the switches of the reverse voltage protection circuit and the battery disconnect circuit and controlling charging and discharging operations of the DC-end capacitor; and a failure detector detecting a change in a voltage of the DC-end capacitor in response to the discharging operation after the charging operation and determining a failure in the switches of the reverse voltage protection circuit and the battery disconnect circuit in accordance with information regarding the change in a voltage of the DC-end capacitor.”
Claim(s) 2 – 6 are allowable due to their dependence on the allowable claim 1.

With regard to claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “charge a DC-end capacitor by turning on a switch of a reverse voltage protection circuit able to prevent application of a reverse voltage of the vehicle battery and a switch of a battery disconnect circuit able to electrically disconnect the vehicle battery and the vehicle; discharging the DC-end capacitor by turning the switch of the reverse voltage protection circuit and the switch of the battery disconnect circuit off to electrically disconnect the DC-end capacitor and the vehicle battery and then consuming electric power of the DC-end capacitor; and detecting changes in a voltage of the DC-end capacitor due to the discharging after the charging and detecting a failure in the switch of the reverse voltage protection circuit and the switch of the battery disconnect circuit in accordance with information regarding the changes in the voltage of the DC-end capacitor.”
Claim(s) 8 – 11 are allowable due to their dependence on the allowable claim 7.

The closest prior art are considered to be: Nakashima (US 2018/0238935 A1) and Harada (US 2014/0229066 A1).

Harada teaches a control method for power supply to an electric power steering system (10 – Fig. 1) in a vehicle (Abstract, lines 1-9), comprising: receiving electric power from a vehicle battery (80 – Fig. 2; with terminals B+ and B- (Fig. 2, Fig. 3));a switch (514-2 – Fig. 3) of a reverse voltage protection circuit able to prevent application of a reverse voltage ([0035] lines 1-14) of the vehicle battery (80 – Fig. 2) and a switch (514-1 – Fig. 3) of a battery disconnect circuit able to electrically disconnect the vehicle battery (80 – Fig. 2) and the vehicle ([0035] lines 1-14); and a control section (520 – Fig. 3) operates to switch ON and OFF states of the switch (514-1 – Fig. 3) of the battery disconnect circuit to perform pre-charging of a DC-end capacitor (512 – Fig. 3).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Uryu (US 2014/0055059 A1) teaches a motor driving device of electric power steering apparatus, comprising a pre-driver circuit (81) that drives power source relay (41); a pre-driver circuit (85) drives reverse connection protection relay (42) and motor relay portion (30); a controller (60) is provided with a control section to control driving of inverter portion, power source relay, reverse connection protection relay, and motor relay portion through inverter pre-driver circuits (71-76), pre-driver circuits; a failure detecting section detects failure of power source relay, protection relay, and motor relay portion; and when the ignition switch (52) is turned on just after turned off by the driver and the controller (60) performs the present process, the capacitors (49) are charged with a voltage substantially equal to the power source voltage, and power is supplied also from the capacitors (49).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836